DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
At claim 1, line 3 (from the bottom of the claim), the examiner suggests changing “the transition region” to read “the first transition region”, otherwise, it would be unclear what “transition region” is being references.  Claims 2-15 inherit the objection to independent claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2018/0052493 A1; hereinafter, “Hong”, which is a prior art of record), evidenced by Park et al. (US 2020/0168824 A1; hereinafter, “Park”).
Regarding claims 1, 2, 6-9 and 15:
	re claim 1, Hong discloses a stretchable display substrate, comprising:
a substrate 120 (Fig. 11 and [0085]) having a wiring region PA (Figs. 1, 4, 9, and [0052]--Note: Although Hong does not explicitly disclose wiring in the peripheral region PA, Park is cited as evidence to show peripheral regions of a display are typically used for wiring, see Park, Fig. 1 and [0035], wherein peripheral area 120 comprises wiring, i.e., the peripheral area is a wiring region) and a display region DA (Figs. 1, 4, 9, and [0052]) along a first direction (horizontal), the display region DA comprising a plurality of display units 111 (Fig. 4 and [0053]) and a plurality of connecting units 114 (Fig. 4 and [0053]), the plurality of display units being spaced apart from each other and arranged in an array (Fig. 4), and between any two adjacent display units 111, one connection unit 114 is provided;
a plurality of functional layers 130 (Fig. 11 and [0085]) sequentially stacked in the display region;
	a plurality of hollow structures 116 (Figs. 3, 4, 9 and [0052]) penetrating through the plurality of functional layers 130 and the substrate 120 (Fig. 11), each of the plurality of hollow structures 116 being at a center of four display units 111 and surrounded by the four display units (Figs. 3 and 4), each of the hollow structures having a first extending portion extending along a second direction (vertical), and the first extending portion having a first length along the second direction, 
wherein the first direction (horizontal) intersects with the second direction (vertical), and
e.g., in Fig. 4, see dotted rectangle between “a” and “b”) and close to the wiring region PA and a central region (e.g., region to the right side of “b” in Fig. 4) away from the wiring region, and the first length of the first extending portion of each of the hollow structures 116 in the transition region (dotted-rectangle in Fig. 4) is not greater than the first length of the first extending portion of each of the hollow structures m the central region (i.e., in Fig. 4, the vertical, hollow structures 116 on the left-side of “b” are smaller than the vertical, hollow structures 116 on the right-side of “b”);
re claim 2, the stretchable display substrate of claim 1, wherein the first transition region (Fig. 4, see dotted rectangle between “a” and “b”) comprises at least two columns of the display units 111 in the first direction (horizontal), and in the first transition region, the first lengths of the first extending portions 116 of the hollow structures gradually decrease from a side of the first transition region close to the central region to a side of the first transition region close to the wiring region PA (e.g., in a larger view shown in Fig. 9, the vertical, hollow structures 116 gradually decrease from a center of the display DA towards the wiring region PA);
re claim 6, the stretchable display substrate of claim 1, wherein each of the hollow structures 116 (Fig. 4) further comprises a second extending portion (the tapered ends of “116”) extending along the first direction (vertical), and third lengths (lengths of the tapered ends of “116”) of the second extending portions of the hollow structures 116 in the display region along the first direction are equal to each other (i.e., in Fig. 4, structures 116 in the central portion of “DA” all have the same size);
re claim 7, the stretchable display substrate of claim 1, wherein the substrate further comprises a fixing region (see “fixing region” in Fig. 9 below) at a side of the display region away from the wiring region PA, and the display region further comprises a second transition see “second transition region” in Fig. 9 below) close to the fixing region, and the first length of the first extending portion of each of the hollow structures in the second transition region is not greater than the first length of the first extending portion of each of the hollow structures in the central region (i.e., in Fig. 9 below, the “I” shaped hollow structures within the “second transition region” are the same size as the “I” shaped hollow structures in the lower right corner, or central region, of the display);
re claim 8, the stretchable display substrate of claim 7, wherein a number of columns of
display units 111 in the second transition region (e.g., two columns, see Fig. 9 below) is equal to a number of columns of display units in the first transition region (e.g., two columns, see Fig. 9 below);
	re claim 9, the stretchable display substrate of claim 8, wherein in the second transition region (see Fig. 9 below), the first lengths of the first extending portions of the hollow structures gradually decrease from a side of the second transition region close to the central region to a side of the second transition region close to the fixing region (see “gradual decrease in size” in Fig. 9 below); and
	re claim 15, Hong discloses a stretchable display device, comprising the stretchable display substrate of claim 1 (Fig. 1).
	Therefore, Hong (evidenced by Park) anticipates claims 1, 2, 6-9 and 15.


    PNG
    media_image1.png
    513
    368
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (evidenced by Park).


Regarding claims 3 and 4:
Hong (evidenced by Park) discloses two columns (and rows) of display units in the first transition region (e.g., see Fig. 9, wherein the left, two columns of “111” is the first transition region) and the first  lengths (vertical) of hollow structures 116 decrease in a stepwise manner in a direction from the center of the display region DA towards the wiring region PA.
Hong (evidenced by Park) does not disclose 6 to 8 columns of display units in the first transition region; however, this limitations is deemed obvious because a size for the transition region would depend on a size of display for a desired application. In other words, for as small display, such as one used in a smartphone, two columns of display units may be sufficient for the transition region; however, for a larger display, such as one used in a tablet, a larger transition region (that comprises 6 to 8 columns of display units) would likely be required in order to maintain a comparable flexibility/stretching-property.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Hong (evidenced by Park) by incorporating a larger, first transition region that comprises 6 to 8 columns of display units, because the modification would provide larger displays while maintaining similar flexibility.
Regarding claims 12 and 13:
Hong (evidenced by Park) discloses each of the hollow structures comprises two second extending portions extending opposite each other in the first direction (horizontal direction in Fig. 4, i.e., each “I” structure has second extending portions on the top and bottom).
Hong does not describe a relationship between the first and second extending portion as currently claimed; however, the current claims are deemed obvious because the claimed relationship between the two extending portions are dependent on some chosen point of reference.  In other words, for each of the “I” shaped structures, one could readily choose first, 
Regarding claim 14: 
Hong disclose in Fig. 11, the stretchable display substrate of claim 1, wherein in each of the display units 111 comprises the plurality of functional layers, however, Hong does not provide specific details about each of the functional layer; accordingly, Park is cited to show that a typical display substrate would comprise:
a buffer layer 821 (see Park, Fig. 9 and [0089]) on the substrate 810;
a thin film transistor (e.g., see “840” in Fig. 9) and an inorganic layer 822 [0089] on the buffer layer 821;
an anode 821 (Fig. 9 and [0091]) on surfaces of the thin film transistor and a part of the inorganic layer away from the substrate 810,
a light emitting layer 852 and a pixel defining layer on the anode, the pixel defining layer (in Fig. 9, see insulating “banks” on the left and right sides of “850”)  defining the light emitting layer 852 as a plurality of light emitting layers spaced apart from each other;
	a cathode 853 on the light emitting layer and the pixel defining layer (Fig. 9); and
Hong discloses (in fig. 11) a tapered wall on a surface of the functional layers away from the substrate and at an edge of each of the display units close to a respective one of the hollow structures 116.
Therefore, it would have been obvious to one of ordinary skill in the art to specifically incorporate layers as specified by Park into Hong’s substrate (shown in Fig. 11), because Hong .

Allowable Subject Matter
Claims 5, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 5 and 11 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 5, when combined with claim 1, and claim 11 depends from claim 5; and
Claim 10 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claims 1, 7 and 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose stretchable display substrates and devices have some similarities to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892